Case 1:19-cv-25045-JEM Document 19 Entered on FLSD Docket 01/15/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA (MIAMI)
                                CASE NO.: 1:19-cv-25045-JEM

  VICKY CORNELL, individually,
  and in her capacity, and as the
  Personal Representative of the
  Estate of Christopher John Cornell
  also known as Chris Cornell,

           Plaintiff,

  vs.

  SOUNDGARDEN, a purported
  Washington General Partnership,
  KIM A. THAYIL, MATT D. CAMERON,
  HUNTER BENEDIT SHEPHERD,
  RIT VENERUS and CAL FINANCIAL
  GROUP, INC.

        Defendant(s)
  __________________________________________/

              DEFENDANTS UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO RESPOND TO PLAINTIFF’S COMPLAINT

           Defendants, RIT VENERUS (“Venerus”) and CAL FINANCIAL GROUP, INC. (“Cal

  Financial”) (“Defendants”), by and through their undersigned counsel, hereby file their

  Unopposed Motion for Extension of Time to Respond to Plaintiff’s Complaint, pursuant to

  Federal Rules of Civil Procedure 6(b), and in support thereof state as follows:

        1. On or about December 09, 2019, Plaintiff filed its Complaint in this action [D.E. 1].

        2. Defendants Venerus and Cal Financial previously filed a Motion for Extension of Time

  that was granted. Defendants’ response to the complaint is currently due on January 15, 2020.

        3. Previously, Plaintiff agreed that all defendants had an extension until February 3, 2020 to

  respond to the complaint. The defendants in this matter, other than Venerus and Cal Financial,




                                                    1
Case 1:19-cv-25045-JEM Document 19 Entered on FLSD Docket 01/15/2020 Page 2 of 3



  filed Motions for Extensions until February 3, 2020 that were granted.             Venerus and Cal

  Financial also want to utilize the February 3, 2020 deadline for consistency.

     4. Moreover, Defendants Venerus and Cal Financial are exploring a possible resolution of

  this matter. Accordingly, the additional time to respond is in the interest of judicial efficiency.

         WHEREFORE, Defendants respectfully requests that this Court enters an Order

  granting an extension of time, up through and including February 3, 2020, to respond to

  Plaintiff’s Complaint.

                                CERTIFICATE OF GOOD FAITH

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel for the Defendants certifies that

  they have in good faith conferred by phone and email with counsel for Plaintiff regarding the

  requested extension, and counsel for Plaintiff does not oppose the relief requested in the motion.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of January 2020 , a true and correct copy of

  the foregoing was filed with the Clerk of the Court using the CM/ECF system which will send

  notice of electronic filing to all parties on the Service List below or in some other authorized

  manner for those counsel or parties who are not authorized to receive notices electronically.

                                                 Respectfully submitted,

                                                 KAUFMAN DOLOWICH & VOLUCK, LLP

                                                 By: /s/Avery A. Dial
                                                 Avery A. Dial, Esq.
                                                 Fla. Bar No. 732036
                                                 Email: adial@kdvlaw.com
                                                 fgonzalez@kdvlaw.com
                                                 100 S.E. Third Ave., Suite 1500
                                                 Fort Lauderdale, FL 33394
                                                 Tel: (954) 302-2360
                                                 Fax: (888) 464-7982



                                                    2
Case 1:19-cv-25045-JEM Document 19 Entered on FLSD Docket 01/15/2020 Page 3 of 3




                                       SERVICE LIST

                               UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA (MIAMI)
                                 VICKY CORNELL v. SOUNDGARDEN, et al.
                                 CASE NO.: 1:19-cv-25045-JEM

  David Binder Jonelis                           Avery A. Dial, Esq.
  Lavely & Singer                                Kaufman Dolowich & Voluck, LLP
  2049 Century Park E., Suite 2400               100 S.E. Third Avenue, Suite 1500
  Los Angeles, CA 90067                          Fort Lauderdale, FL 33394
  310-556-3501                                   Telephone: (954) 712-7442
  Email: djonelis@lavelysinger.com               Fax: (888) 464-7982
  PRO HAC VICE                                   adial@kdvlaw.com
                                                 fgonzalez@kdvlaw.com
  Martin D. Singer
  Lavely & Singer                                Attorneys for Defendants, Rit Venerus and
  2049 Century Park E                            Cal Financial Group, Inc.
  Suite 2400
  Los Angeles, CA 90067
  310-556-3501
  Fax: 556-3615
  Email: mdsinger@lavelysinger.com
  PRO HAC VICE

  James George Sammataro
  Pryor Cashman LLP
  201 South Biscayne Boulevard
  Suite 2700
  Miami, FL 33131
  Email: jsammataro@pryorcashman.com

  Attorneys for Plaintiff




                                             3
